

Mr. Michael Norregaard
Chief Executive Officer
Sonic Foundry, Inc.
222 W. Washington Ave., Suite 100
Madison, WI 53703


Dear Mr. Norregaard:


This letter agreement (the “Engagement Letter”) confirms and sets forth the
terms and conditions of the engagement between Kenneth A. Minor (“Minor”) and
Sonic Foundry, Inc. (the “Company”) including the scope of the services to be
provided and the basis of compensation for those services. This Engagement
Letter is made effective as of October 1, 2019 (the “Effective Date”).


1.
Scope of Work

a.
Minor shall act as interim Chief Financial Officer (“CFO”) of the Company and,
as such interim CFO, will provide interim CFO services to the Company, which
shall include the following to the extent requested by the Company:

i.
Supervision of accounting, financial and operations staff.

ii.
Participation in a reasonable level of review and control procedures required to
support presentation of materially accurate and complete financial statements.

iii.
Review and approval of actual financial results, notes and other disclosures
required in periodic presentations to management, the board and filings with the
Securities and Exchange Commission (“SEC”).

iv.
Execution of filings with the SEC.

v.
Coordination and review of short and long-term cash and financial analysis and
forecasts as needed.

vi.
Review and consultation regarding legal agreements being evaluated for
consideration by the Company.

vii.
Negotiation and support related to evaluation of a lease on a new facility for
the corporate office.

viii.
Assistance and participation as needed with the Board and the Special Committee
of the Board regarding presentations or potential transactions.

ix.
Other activities as reasonably requested or determined necessary by the CEO in
order to execute the role of interim CFO.

b.
Reporting – Minor will report to the CEO and Board.

c.
Projections; Reliance; Limitation of Duties. You understand that the CFO
services to be rendered by Minor will include the preparation of projections and
other forward-looking statements, and that numerous factors can affect the
actual results of the Company’s operations, which may materially and adversely
differ from those projections and other forward-looking statements. In providing
the CFO services, Minor will be relying on information provided by the Company
including but not limited to its management representatives or Board members in
the preparation of those projections and other forward-looking statements.



Minor and CEO will agree on the days and times appropriate for Minor to perform
his duties and estimate that execution of such duties will take approximately
8-10 hours per week. Any significant increase in scope or work beyond such
efforts will require mutual agreement to alter the scope of work and
compensation.


2.
Payment

Minor will bill the Company for services on a monthly basis at a rate of $7,500
which is due upon the Company’s receipt of Minor’s invoice.


3.
Expenses

Minor shall be reimbursed by the Company for reasonable out-of-pocket expenses.
All fees and expenses due to Minor shall be billed on a monthly basis and agreed
to in advance.




--------------------------------------------------------------------------------






4.
Employment

The parties intend that an independent contractor relationship will be created
by this Agreement. Nothing in this Agreement shall be construed to be
inconsistent with that relationship or status. No agent, employee, or
representative of the Company shall be deemed to be the employee, agent, or
representative of Minor. The Company shall be solely responsible for the payment
of all wages and federal, state and local payroll, social security,
unemployment, insurance and similar taxes for all of its agents, employees, and
representatives. The Company shall not withhold for Minor any federal or state
taxes from the amounts to be paid to Minor hereunder, and Minor agrees that he
will pay all taxes due on such amounts. Except as provided herein, Minor and his
agents, employees, and representatives shall not be entitled to receive any
compensation or benefits from the Company by virtue of any services performed
under this Agreement; provided, however, that nothing in this Agreement affects
any agreements between the Company and Minor, including those provided for in
that certain Retirement and Transition Agreement dated July 29, 2019.


5.
Term

The engagement shall commence as of the Effective Date hereof and continue until
terminated. This Agreement may be terminated by either party without cause by
giving 60 days written notice to the other party; provided, however, that if the
Company terminates this Agreement for Cause (as defined below), or if Minor
terminates this Agreement for Good Reason (as defined below), then any such
termination shall be effective immediately upon receipt of a written notice to
that effect given by the terminating party to the other party. Upon termination,
any fees and expenses due and owing to Minor shall be remitted promptly
(including fees and expenses that accrued prior to but were invoiced subsequent
to such termination).
 
For purposes of this Agreement:


“Cause” shall mean if (i) Minor is convicted of, admits guilt in a written
document filed with a court of competent jurisdiction to, or enters a plea of
nolo contendere to, an allegation of fraud, embezzlement, misappropriation or
any felony; or (ii) Minor willfully disobeys a lawful direction of the CEO or
Board, which violation shall not have been fully cured (as determined by the
Board of Directors acting in good faith) by Minor within 20 days after receipt
of written notice of the same from the CFO or Board of Directors; and


“Good Reason” shall mean the direction by the CEO or Board to perform or not
perform some act the performance or non-performance of which would result in the
violation of applicable law, the Company’s ethics policy or the direction to
file or release any information or document with the SEC that in the opinion of
Minor is not considered materially accurate or complete.
 
6.
No Third-Party Beneficiary.

The Company acknowledges that all advice (written or oral) given by Minor is
intended solely for the benefit and use of the Company. The Company agrees that
no such advice shall be used for any other purpose or reproduced, disseminated,
quoted or referred to at any time in any manner or for any purpose other than
relating to: (a) performing and completing the tasks set forth pursuant to this
Agreement; (b) advising the Board and the CEO, (c) implementing and
accomplishing any operational and/or financial improvement of the Company and
(d) as otherwise required by applicable law or by any contract or agreement to
which the Company is a party including loan, lease and similar agreements.


7.
Conflicts.

Minor is not currently aware of any relationship that would create a conflict of
interest with the Company.


8.
Confidentiality / Non-Solicitation.

Minor shall keep as confidential all non-public information received from the
Company in conjunction with this engagement, except (i) as requested by the
Company or its legal counsel or (ii) as required by legal proceedings; provided,
however, that if such non-public information is required to be disclosed in a
legal proceeding, Minor shall give the Company at least five business days’
notice prior to such disclosure. All obligations as to non-disclosure shall
cease as to any part of such information to the extent that such information is
or becomes public other than as a result




--------------------------------------------------------------------------------




of a breach of this provision. Minor acknowledges and represents to the Company
that he recognizes his obligations under applicable state and federal securities
laws, including his obligation not to disclose material, nonpublic information
to any person or other party not subject to a written confidentiality agreement
with the Company.


9.
Indemnification.

The Company agrees to indemnify, defend, and hold Minor and his agents,
employees, representatives, insurers, and all persons acting by, through, or in
concert with any of them harmless from any and all charges, claims, complaints,
demands, judgments, liabilities, damages, losses, and expenses, including
reasonable attorneys’ fees and costs, that may arise out of the Company
providing false or misleading information to Minor in connection with the
efforts required of Minor under this Agreement, or by the Company failing to
provide Minor with relevant information in connection with the efforts required
of Minor under this Agreement. The Company shall ensure that Minor shall be
covered in a manner equivalent to an officer of the Company under the Company’s
existing director and officer liability insurance policy. The Company shall
also, to the extent reasonably available to the Company, maintain any such
insurance coverage for a period of not less than two years following the date of
the termination of Minor’s services under this Agreement. If no such director
and officer liability insurance is reasonably available to the Company, the
Company will use its best efforts to aid Minor in acquiring such a policy and
will reimburse Minor for all costs associated with the policy throughout the
term of this Engagement and for two years following the date of termination of
Minor’s services under this Agreement. The provisions of this Section Nine shall
survive the termination of this Agreement.


10.
Notices.

Any notices shall be documented and delivered in writing, by mail, courier
delivery, facsimile transmission or e-mail addressed to these addresses:


if to Minor:
Kenneth A. Minor
S8749 Waters Edge Way
Prairie du Sac, WI 53578


if to Company:
Chief Executive Officer
222 W. Washington Ave., Suite 100
Madison, WI 53703


if the foregoing is acceptable to you, kindly sign the enclosed copy to
acknowledge your agreement with its terms.
 
 
 
 
Very truly yours,
 
Kenneth A. Minor
 
 
By:
 
/s/ Kenneth Minor
 Date:
 
August 5, 2019

                            
 
 
 
Accepted and Agreed:
 
Sonic Foundry, Inc.
 
 
By:
 
/s/ Michael Norregaard
 
 
President and Chief Executive Officer
Date:
 
August 5, 2019





--------------------------------------------------------------------------------








